

113 S1734 IS: Seniors' Financial Bill of Rights Act
U.S. Senate
2013-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1734IN THE SENATE OF THE UNITED STATESNovember 19, 2013Mr. Manchin introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Older Americans Act of 1965 to provide for a Seniors' Financial Bill of Rights, and for other purposes.1.Short
			 titleThis Act may be cited as
			 the Seniors' Financial Bill of Rights Act.2.CoordinationSection 201(e)(2) of the Older Americans Act
			 of 1965 (42 U.S.C. 3011(e)(2)) is amended—(1)in subparagraph (A)(ix), by striking
			 and at the end;(2)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and(3)by adding at the
			 end the following:(C)(i)to coordinate, with
				other Federal agencies including the Office of Older Americans of the Consumer
				Financial Protection Bureau and the President's Advisory Council on Financial
				Capability of the Department of the Treasury, activities and research related to
				the economic security and financial exploitation of older individuals;
				and(ii)to use the coordinated activities and
				research to make available to States and local organizations resources,
				technical assistance, and information for the purpose of carrying out the State
				Seniors' Financial Bills of Rights described in section 307(a)(31), preventing
				and responding to the financial exploitation of older individuals, establishing
				a geographically based measure of economic security, and providing the services
				and supports needed for the economic security of older
				individuals..3.Seniors'
			 Financial Bill of RightsSection 307(a) of the Older Americans Act of
			 1965 (42 U.S.C. 3027(a)) is amended by adding at the end the following:(31)The plan shall
				include an assurance that the State will establish—(A)a State Seniors'
				Financial Bill of Rights that—(i)addresses access
				by older individuals to—(I)sufficient
				information about their financial rights, specifically rights with regard to
				powers of attorney and the duties of their agents or attorneys under a power of
				attorney, and of fiduciaries;(II)financial
				counseling resources to make informed financial choices;(III)legal
				assistance to protect their financial rights;(IV)adult protective
				services and appropriate law enforcement and regulatory authorities, in
				situations in which financial exploitation is alleged or suspected; and(V)information about signs of financial exploitation and where to go for help; and(ii)assures that
				agents or attorneys under a power of attorney, fiduciaries, staff that provide
				long-term care, financial institutions, and law enforcement agencies have
				sufficient information about the financial rights of, and signs of financial
				exploitation of, older individuals; and(B)means for older
				individuals, and individuals and entities described in subparagraph (A)(ii), to
				obtain those rights to information, resources, and assistance, as the case may
				be..